Citation Nr: 1209081	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  05-08 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a gunshot wound to the right lower extremity.

2.  Entitlement to service connection for residuals of a gunshot wound to the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977 and from October 1982 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  

In September 2009, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

With regard to the characterization of the issues on appeal, the Board notes that the issues were originally characterized as claims to reopen the claims for service connection for residuals of a gunshot wound to the right and left lower extremities, as they were previously denied in November 1985 and September 2002 rating decisions.  The Veteran did not appeal these decisions and as such, new and material evidence would generally be required to reopen the claim.  

In the November 1985 rating decision, the RO found that there was no evidence of aggravation of the Veteran's pre-existing gunshot wounds during his second period of military service; however, that decision reflects that the RO was unable to obtain copies of the Veteran's service treatment records (STRs) for his second period of service.  The STRs from the Veteran's second period of service were eventually associated with the Veteran's claims file; however, it is unclear when these STRs were associated with the claims file.  The STRs from the second period of service are not date stamped, but the envelope they are in has a handwritten note that indicates the STRs were received in December 1985 and "printed from microfiche" in July 2002.  Nevertheless, the September 2002 rating decision does not mention these records or list them as evidence.  Moreover, in the April 2004 rating decision on appeal, the RO conceded that "during prior rating decisions, complete service medical records were not available for review."

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c)(1) (2011).  As indicated above, it is somewhat unclear exactly when the STRs from the Veteran's second period of service were associated with the claims file.  However, after resolving all reasonable doubt in favor of the Veteran, the Board finds that these records were not associated with the claims file and considered until after the September 2002 rating decision.  As such, new and material evidence is not needed to reopen the previously denied claim, as relevant service treatment records were received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  Therefore, the Board has recharacterized the issues on appeal as entitlement to service connection for gunshot wound residuals of the right and left lower extremities.

When this case previously before the Board in December 2009, it was remanded for additional development.  It has since returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A disability of the right and left lower extremities was not noted upon the Veteran's entrance into his second period of active military service.

2.  There is not clear and unmistakable evidence that the Veteran's residuals of gunshot wounds of the lower extremities both pre-existed service and were not aggravated during service.
3.  There is in-service evidence of gunshot wound residuals of the right and left lower extremities

4.  The Veteran's current residuals of a gunshot wound to the right and left lower extremities had their onset in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a gunshot wound to the right lower extremity are met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107(b)  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.102 (2011). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a gunshot wound to the left lower extremity are met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107(b)  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.102 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claims for service connection for residuals of gunshot wound of the right and left lower extremities, the Board finds that all notification and development actions needed to fairly adjudicate the claims have been accomplished.


II.  Factual Background

At the outset, the Board notes that the Veteran's service treatment records from his first period of active duty service from 1974 to 1977 do not reflects any complaints, treatment, or diagnosis related to gunshot wound residuals.

Records from the Veteran's second period of active duty service include a July 1982 enlistment examination reflecting no abnormalities with respect to either the right or left leg.  On a July 1982 report of medical history, the Veteran checked "yes" for Box 20, which asked whether the Veteran ever had any other illness or injury other than those previously noted.  He indicated that he was shot in the left leg while hunting, but was doing well.  A physician marked "O.K." with respect to the condition described in Box 20.  In December 1982, it was noted that the Veteran sustained gunshot wounds to both legs.  He was assessed with many bumps, hard to the touch, on the lateral side of the left ankle and medial side of the right ankle.  In April 1983, the Veteran was placed on revised duty due to gunshot wounds of both ankles.  In November 1984, it was indicated that the Veteran was doing well until the pellets from the gunshot wounds made their way to the surface.  The subcutaneous pellets were then removed.  A November 1984 statement submitted to the Medical Board notes that the Veteran was required to walk hills and perform field exercises, which aggravated the pain and swelling in his legs.  It was noted that the Veteran could no longer perform any physical training.  The Veteran was subsequently discharged.  

Following service, on VA examination in October 1985, the examiner observed a gunshot wound scar at the junction of the lower and middle half of the lateral aspect of the left leg.  There was no tenderness, effusion or crepitus, and ligaments were intact.  Both ankles and feet had normal range of motion.  A diagnosis of history of gunshot wounds of the left and right legs with an obvious scar on the left side lateral aspect, lower third, was noted.  

During the Veteran's September 2009 Board hearing, the Veteran testified that he was shot after his first period of active duty service.  He indicated that he was fine when he entered service again, but that his pain worsened and they had to take the pellets out of his legs.  He indicated that since that time, his leg disability has gotten worse.

On VA examination in April 2010, the Veteran reported that he was shot while walking through the projects in St. Louis by an unknown assailant.  The pellets hit both lower legs and ankle areas.  The Veteran indicated that the entrance statement regarding a hunting accident was not an accurate statement.  The Veteran stated that he believed that his military service from 1982 to 1985 increased the pain in his feet and aggravated his condition because of the extensive running he was required to perform.  He also indicated that he had to have surgical excision of a couple of pellets, following which he was medically discharged.  He described current symptoms of pain, numbness, and tingling in his feet, and numbness and tingling in the bottom of the feet.  

On physical examination, the examiner indicated that he did not observe any scars except for one round hyperpigmented ring with a central normal coloration.  In palpating this area, the examiner felt a pellet immediately under the hyperpigmented area.  In palpating the soft tissue of the lower legs, the examiner did feel another pellet just under the skin of the right lower leg, but there was no associated scar seen.   Radiographic studies revealed metallic shotgun pellets within the soft tissues of the right and legs and left ankle and foot.  

A diagnosis of shotgun wounds to the bilateral lower legs and feet with residual pain was assigned.  The examiner noted that the Veteran did indicate that the wounds pre-existed service.  The examiner opined that the Veteran's disability from gunshot wounds was not aggravated beyond it natural progression during active duty.  In so finding, the examiner noted that there was no evidence on x-ray findings that there was bone damage as a result of the gunshot pellets.  Therefore, she found that it was less likely than not that the Veteran's current disability was caused by or a result of aggravation beyond the natural progression during active duty service.

III.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.    § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A mere history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  See 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1995).

The Veteran's July 1982 induction examination report shows that although the Veteran reported a history of gunshot wounds in the lower extremities, clinical evaluation of the Veteran's bilateral lower extremities was within normal limits, and no clinical abnormalities were found.  As such, the Board finds that the presumption of soundness attaches in this case.  Consequently, the Board must now determine if there is clear and unmistakable evidence that the disabilities in question both pre-existed service and were not aggravated during service.  If so, then the presumption of soundness is rebutted.

The Board acknowledges the April 2010 VA examiner's opinion to the effect that it is less likely than not that the Veteran's current gunshot wound residual disability was aggravated in service.  However, the Board finds this medical opinion to have low probative value as the examiner failed to address the normal findings on entrance examination, the multiple complaints documented in the Veteran's STRs, the in-service removal procedure, and the medical discharge.  The examiner merely based on her opinion on the fact that there was no evidence on x-ray findings that there was bone damage as a result of the gunshot pellets.  The Board finds that in light of the multiple complaints of pain in the lower extremities noted in service due to the retained metallic fragments, including an in-service removal procedure and a medical discharge, VA has not met onerous burden of showing by clear and unmistakable evidence that the Veteran's disability was not aggravated during service.  Because VA cannot meet the second prong of the test to rebut the presumption of soundness, the Board finds that VA has not rebutted the presumption of soundness in this case.

As the presumption of soundness has not been rebutted, these claims essentially become ones for service connection based on service incurrence.  See 38 U.S.C.A.  § 1111; Wagner, 370 F.3d at 1094-96 (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation is converted into a claim for service connection based on service incurrence). 

Here, the Veteran attributes his current gunshot wound residual disability of the right and left lower extremities to his physical training in service.

The above-cited evidence clearly establishes that the Veteran has current residuals of gunshot wounds of both lower extremities, including retained metallic fragments and scarring.  It also establishes that this same disability was noted in the Veteran's STRs.  Moreover, during his Board hearing and in various written statements, the Veteran has consistently reported that he has experienced pain and physical difficulties from the retained metallic fragments in his legs.  The Board notes that the Veteran is competent to report his own symptoms that are capable of lay observation - such as pain and the presence of metallic fragments - (see, e.g., Layno v. Brown, 6 Vet. App. 465 (1994), as well as to assert continuity of symptomatology (see Charles v. Principi, 16 Vet. App. 370 (2002)).  The Board finds no reason to doubt the veracity of the Veteran's consistent assertions in this regard.  In so finding, the Board notes the Veteran's statements regarding the onset of symptoms related to the pre-service gunshot wounds and chronic pain following service are consistent with the medical evidence of record documenting complaints of bilateral foot pain during service and shortly after discharge from service.

After resolving any benefit of the doubt in favor of the Veteran, the Board finds that Veteran's credible, consistent assertions regarding pain and retained metallic fragments establish the continuity of symptomatology required to meet the third element of a service connection claim under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. at 49, 53-56 (1990). 

In light of the above, the Board finds that the criteria for service connection for residuals of a gunshot wound of the right and left lower extremities are met.



ORDER

Service connection for residuals of a gunshot wound to the right lower extremity is granted.

Service connection for residuals of a gunshot wound to the left lower extremity is granted.




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


